ase 4:09-cr-00043-SPF Document 672 Filed in USDC ND/OK on 09/16/19 Page 1 of 3 o

es 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF 4 Ele aad wan C. MoCar
Ss. Cart

T CouRT
(Aled Sterley a | Amenca
Plaintiff, \
Yi Case No. (O9- Ce O¢3
Lirdsen ket Sarin
Defendant(s).
NOTICE OF ADDRESS CHANGE
Lindsey Kent Springer ("Springer") hereby gives notice to the Court
and parties of his new address:
Lindsey Kent Springer
Reg. # 02580-063
Federal Transfer Center
P.O. Box 898801
Oklahoma City, Oklahoma 73189
Please take notice of Springer's address change and use the new address

from this date forward.

Respectfully Submitted

 

P.O. Box 9000
Seagoville, Texas 75159

Lon

Os ~—C/Ret'd Ne Eny

' —NoCpys 3 NoEnwCpys O/T ow

No Gert Svc No Orig Sign
Case 4:09-cr-00043-SPF Document 672 Filed in USDC ND/OK on 09/16/19 Page 2 of 3

CERTIFICATE OF SERVICE
I hereby certify that on September 4, 2019, I sent by U.S. Mail, First
Class, Postage Prepaid, ‘the above Notice of Change of Address, to the Clerk
of Court, 333 luest fourth Shree F, Taka , OK la hums
T4103 ;

I further certify that the following parties are registered ECF users
and shall receive service of the above Notice through the Court's ECF system
or, if no one is listed below, that is because there are no parties to be

served:

Chr-le J Al : OVealy
Toff, Ae (oa (la

DECLARATION OF MATLING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on September //_,

2019, I deposited the above Notice in the U.S. Mailbox located inside

Seagoville Federal Prison Camp to the address foxy the Clerk listed above.
4 AY

  
Case 4:09-cr-00043-SPF Document 672 Filed in USDC ND/OK on 09/16/19 Page 3 of 3

Name / tadse,
Reg.No. ©O2S

FEDERAL CORRECTIONAL INSTITUTION

P.O. Box 9000 .

Seagoville, TX 75159-9000

“Leaul Me ( b

heel Speyer NORTH TEXAS TREPAE

De LAS Te FSO

 

 

OFCR- YS ObCV-O1K
WSCv-lUQ

©02580-063< _

I? SEE TA Pea

Clerk Of Court rR B
Northern District of Okla Ely

    

ef:

    

    

Act

v

sperieievanes

SRA

eK og.

zLUVaH P1aun

FOREVE

333 W 4TH ST SE ED
Tulsa, OK 74103 DEP 71 ep
United States y 16 2019
ark c
U.S, Dig McCertt, Chor
“oT Coury
Thi odweaaads VeQaadebpepydphe WUD af yng gh phe) Adon yop dd yoy fdad ff fedal
